Citation Nr: 0122800	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for ischemic vascular 
disease (IVD) of the left lower extremity secondary to 
service-connected coronary artery disease (CAD).

2.  Entitlement to service connection for a spinal disability 
secondary to service-connected amputation of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By rating action of September 1994, the RO denied the 
veteran's claims of service connection for a psychiatric 
disability, heart disease, and missing arteries of the legs, 
excessive healing time for lower extremity injuries, and 
elevated white blood cell count due to radiation exposure.  
The RO also granted service connection for residuals of a 
fracture of the right 5th finger, and sensory loss of the 
lateral aspect of the right thigh, and assigned each 
disability a noncompensable rating.  The veteran filed a 
timely appeal.  By rating action of September 1999, the RO 
granted service connection for heart disease and assigned a 
30 percent rating.  (The grant of service connection for 
heart disease constituted a full award of the benefit sought 
on appeal with respect to that issue.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).)  

By rating action of January 1996, the RO, among other things, 
granted service connection for sensory loss of the lateral 
aspect of the left thigh and assigned a noncompensable 
rating.  The veteran was notified of the action by a letter 
dated in February 1996.  The issue of a compensable 
evaluation for sensory loss of the lateral aspect of the left 
thigh was addressed in a February 1997 supplemental statement 
of the case (SSOC).  The veteran filed a written statement 
dated in March 1997 indicating his desire to appeal that 
issue.

In a written statement of October 1999, the veteran expressed 
his desire to withdraw the issues of service connection for a 
psychiatric disability, service connection for a left leg 
condition due to radiation, evaluation of residuals of a 
fracture of the right 5th finger, and evaluation of sensory 
loss of the lateral aspect of the right thigh.  Therefore, 
those issues have been withdrawn and are not before the 
Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).

By rating action of April 2000, the RO denied claims of 
entitlement to service connection for IVD of the left lower 
extremity secondary to service-connected CAD, service 
connection for a spinal disability secondary to 
service-connected amputation of the right leg, service 
connection for a psychiatric disability secondary to 
previously service-connected disabilities, and a claim for an 
earlier effective date for the grant of service connection 
for heart disease and amputation of the right leg.  The 
veteran was notified of these actions by a letter in 
May 2000.  Subsequently, in a written statement received in 
May 2000, the veteran expressed his desire to file a notice 
of disagreement with respect to the denials of service 
connection for the left leg and back.  He stated "[t]hose 
were the only two issues I wish to appeal, please withdraw 
any other issues."  Therefore, all other issues that were on 
appeal have been withdrawn and are not now before the Board.  
38 C.F.R. §§ 20.200, 20.202, 20.204 (2000).

In a written statement received at the Board in 
September 2001, the veteran again raised several issues.  It 
appears that he would again like VA to address claims of 
entitlement to a compensable rating for sensory loss of the 
lateral aspect of the left thigh, service connection for 
missing arteries of the legs, service connection for 
excessive healing time for lower extremity injuries, service 
connection for elevated white blood cell count due to 
radiation exposure, and a claim for an earlier effective date 
for the grant of service connection for CAD and both service-
connected leg disabilities.  In a written statement, received 
at the veteran's hearing before a member of the Board in 
July 2001, the veteran also raised the issue of entitlement 
to an increased rating for CAD.  Additionally, information 
has been received to indicate that the veteran's service-
connected below-the-knee amputation has been revised to a 
high above-the-knee amputation, suggesting that an increased 
rating might be warranted-that is, if the need to perform 
the above-the-knee amputation was due to service-connected 
disability.  These issues are referred to the RO for 
appropriate action.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, et seq. (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  In order to ensure that the 
veteran in this case is afforded all the protections of the 
VCAA, as implemented by VA, a remand is required.

The veteran contends that his IVD of the left lower extremity 
was caused or aggravated by service-connected CAD.  The 
veteran also contends that his spinal disability was caused 
or aggravated by the service-connected amputation of the 
right leg.  In this regard, the Board notes that service 
connection may be granted for a disability that results from 
disease or injury incurred in or aggravated by service, or 
for disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2000).  
Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is unclear whether any IVD of the left lower extremity, if 
extant, is caused or aggravated by service-connected CAD, or 
whether any spinal disability is caused or aggravated by 
service-connected amputation of the right leg.  In April 2000 
and August 2001 letters, William M. Sherrill, Jr., M.D., 
suggested a relationship between the veteran's amputation 
residuals and the worsening of back and neck disabilities; 
however, Dr. Sherrill did not indicate the degree of 
worsening.  Based on a review of the evidence of record, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on these points.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims, a 
new examination is necessary.  Specifically, the Board finds 
that medical nexus opinions are required from an expert who 
has reviewed the entire claims file, something that has not 
yet been done.  38 C.F.R. § 19.9 (2000).

There are additional reasons for remand, including the need 
to obtain additional treatment records.  When the veteran 
testified before a member of the Board in July 2001, he 
indicated that he had received treatment for IVD from a Dr. 
Hinkle, received treatment from a Dr. Rivera, and has been 
receiving treatment for his spinal condition from Dr. 
Sherrill.  He also indicted that Drs. Hinkle and Sherrill 
both told him that the disabilities for which he sought 
treatment were related to his service-connected disabilities.  
These treatment records have neither been requested nor 
associated with the claims file; yet, such records may be 
pertinent to the veteran's claims.

Additionally, in a letter dated in July 1994 from the Social 
Security Administration (SSA), it was noted that the veteran 
was receiving a disability benefit, with a date of disability 
onset of June 1988.  In a written statement received in 
December 1998, the veteran noted that he was receiving SSA 
benefits due to his heart and leg disabilities.  However, the 
SSA award decision is not part of the record making it 
unclear whether the veteran's Social Security award was based 
on any disability at issue.  In order to ensure that his 
claims are adjudicated on the basis of a complete evidentiary 
record, the SSA award letter and evidence should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

To ensure that VA has met its duty to assist, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining the SSA award determination 
letter and any SSA medical records not 
previously obtained.

2.  The RO should ask the veteran to 
provide information regarding any records 
of past or current treatment for IVD, 
CAD, his legs, and his spine that have 
not already been made part of the claims 
file, including treatment records from 
Drs. Hinkle, Rivera, and Sherrill (see 
July 2001 hearing transcript).  The RO 
should assist the veteran in obtaining 
evidence as required by the VCAA and 
implementing regulations.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for vascular and 
orthopedic examinations.  The claims 
folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the examiners for review.  
Opinions should be sought that include 
comment on whether service-connected CAD 
has caused or made any IVD of the left 
lower extremity worse, and whether 
service-connected amputation of the right 
leg has caused or made any spinal 
disability worse.  If any service-
connected disability is found to have 
made worse left lower extremity IVD or a 
spinal disability, the degree of 
worsening caused by the service-connected 
disability should be described in detail, 
if feasible.  The examination reports 
should include a complete rationale for 
all opinions expressed.

4.  The RO should ensure that any 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Following completion of any 
additional development required by the 
VCAA, the RO should adjudicate the claims 
in accordance with all applicable laws 
and regulations, including the VCAA and 
the implementing regulations.  If any 
benefit sought is denied, a SSOC should 
be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and comply with adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


